IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ADAM SCHIAVO and CHARLES                   §
    SCHIAVO,                                   §
                                               §   No. 199, 2021
           Appellants Below,                   §
           Appellants,                         §
                                               §   Court Below–Superior Court
           v.                                  §   of the State of Delaware
                                               §
    DARRELL CLOUD,                             §   C.A. No. N19A-12-007
                                               §
           Appellee Below,                     §
           Appellee.                           §

                              Submitted: October 15, 2021
                               Decided: December 15, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                          ORDER

         After careful consideration of the parties’ briefs and the record on appeal, it

appears to the Court that the judgment below should be affirmed on the basis of and

for the reasons assigned by the Superior Court in its opinion dated March 16, 2021.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:
                                      /s/ Tamika R. Montgomery Reeves
                                                  Justice


1
    Schiavo v. Cloud, 2021 WL 1030176 (Del. Super. Ct. Mar. 16, 2021).